Citation Nr: 1619626	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-32 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for tinea versicolor. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension.

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder with depression (psychiatric disability). 

5.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services

ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1979 to July 1984. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office, in Roanoke, Virginia (RO).  In an October 2009 rating decision, the RO declined to reopen previously denied claims for service connection for hypertension and tinea versicolor, and in a December 2013 rating decision, the RO awarded service connection for psychiatric disability and assigned an initial 50 percent evaluation.  The Veteran appealed the denial of his claims and the initial assigned evaluation for his psychiatric disability. 

On his July 2010 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board during hearing held at the Central Office; however, in a subsequent November 2015 correspondence, the Veteran stated that no longer desired any Board hearing.  The Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2015).

The Board notes that in November 2014 the Veteran filed a claim for TDIU, but his claim was denied in a September 2015 rating decision.  As the Veteran asserts that he is unemployable as a result of the service-connected psychiatric disability, TDIU is considered "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, this issue is inextricably intertwined with the increased rating issue on appeal and is currently before the Board. 

The issues of entitlement to service connection for hypertension, entitlement to increased rating for psychiatric disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO denied the Veteran's claim for entitlement to service connection for tinea versicolor, because the evidence failed to demonstrate that his pre-existing disorder was aggravated by his period of service. 
 
2.  No additional evidence has been associated with the record since the September 2003 rating decision that relates to an unestablished fact that is necessary to substantiate the claim of service connection for tinea versicolor.

3.  In a September 2003 rating decision, the RO denied the Veteran's claim for entitlement to service connection for hypertension, because the evidence failed to demonstrate that his current disorder was related to his period of service. 
 
4.  The additional evidence associated with the record subsequent to the RO's September 2003 rating decision relates to an unestablished fact (evidence of medical nexus between service and current diagnosed disorder) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The September 2003 RO rating decision which denied the Veteran's claim for service connection claim for tinea versicolor is final; and new and material evidence has not been received to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).

2.  The September 2003 RO rating decision which denied the Veteran's claim for service connection claim for hypertension is final; and new and material evidence has been received to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  Notably, in view of the Board's favorable decision to reopen the previously denied claim for service connection for hypertension, further assistance is unnecessary to aid the Veteran in substantiating the claim.  With respect to the previously denied claim for tinea versicolor, VA sent a letter to the Veteran in August 2009 that addressed all notice elements concerning his claim.  

In addition to its duty to notify, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran. 

The Veteran has not been afforded a VA examination for his petition to reopen previously denied claim for service connection for tinea versicolor.  Since the Veteran's petition to reopen claim is presently denied, VA's duty to assist has not attached and there is no basis upon which to direct a medical examination.  38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans of America  v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (Holding that VA need not provide a medical examination or medical opinion until a claim is reopened).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

2.  Petition to Reopen Previously Denied Claims 

The Veteran seeks entitlement to service connection for tinea versicolor and hypertension.  

In general, VA rating decisions or Board decisions that are not timely appealed are final.  38 U.S.C.A. §§ 7104(b); 7105; 38 C.F.R. § 20.1100; 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court of Appeals of Veterans Claims (Court) has stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran originally filed his claims for service connection for hypertension and tinea versicolor in February 2003, and the RO originally denied his claims in a September 2003 rating decision.  In the 2003 rating decision, RO denied the Veteran's tinea versicolor claim because the evidence failed to demonstrate his pre-existing skin condition was aggravated by his period of service.  The RO denied his hypertension claim because the evidence failed to demonstrate that his current diagnosed disorder that was incurred during his period of service.  The Veteran did not appeal, and new and material evidence was not received within one year of the decision.  Accordingly, the September 2003 rating decision became final.  See 38 C.F.R. §§ 20.302, 20.1103.  The Veteran now seeks to reopen his previously denied claims. 

Evidence of record at the time of the 2003 final decision consisted of the Veteran's service treatment and personnel records, post-service VA medical records, including the report of an August 2003 VA examination, as well as the Veteran's lay statements and contention that his claimed conditions were related to his period of service. 

The Veteran's service treatment records show that upon his August 1979 enlistment examination he was assessed with tinea versicolor on his shoulders and back.  His heart and vascular system were evaluated as normal, and his blood pressure reading was 154/84.  A June 1980 service treatment record shows that the Veteran presented with complaints of skin rash on his arms, chest, and back for the past two years, that was itchy.  He was prescribed topical medication.  None of the subsequent treatment records show complaints of skin problems.  In January 1983, the Veteran was advised to undergo a five day blood pressure reading check.  The record shows that his blood pressure reading was taken 20 times over the course of five days, and he was assessed with "liable hypertension."  While some of the blood pressure readings were elevated, the record was insufficient to demonstrate a diagnosis of hypertension for VA compensation purposes at that time.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  The Veteran was medically discharged based on different condition, and there is no separation examination or medical history of record.  

The Veteran was afforded VA examination in August 2003 in conjunction with his claims.  At that time, the Veteran informed the VA examiner that he was treated for skin problems in service and he has continued to use topical cream to treat his skin problems since his period of service.  He also informed the VA examiner that he was first diagnosed with hypertension in service, but he was not prescribed medication.  Instead, he used diet and exercise to control his blood pressure.  The Veteran reported that he was not prescribed medication to treat his blood pressure until 1995.  Diagnoses of hypertension and tinea versicolor were recorded in the examination report. 

With respect to the Veteran's petition to reopen his previously denied claim for service connection for tinea versicolor, the additional evidence received to since the September 2003 rating decision consists primarily of VA treatment records that continue to show only a current diagnosis of tinea versicolor and treatment for his skin problems.  Since the additional treatment records only contain information that was already of record prior to 2003, i.e., that the Veteran has a current diagnosis of tinea versicolor, these records do not constitute material evidence to reopen the claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  None of the additional VA treatment records suggests that the Veteran's pre-existing skin condition was aggravated by his period of service beyond the natural progression of the disease.  

After a careful review of the claim file, the Board finds that since the last final decision in September 2003, no new and material evidence has been received to reopen the Veteran's claim.  The newly received evidence in this case does not pertain to the unestablished facts (evidence of aggravation of a pre-existing condition by his period of service) necessary to establish this claim.  Based on the foregoing, the Board finds that new and material evidence has not been received and the claim for service connection for tinea versicolor may not be reopened.  See 38 C.F.R. § 3.156.

Concerning the Veteran's petition to reopen his previously denied claim for service connection for hypertension, the additional evidence to the claims folder since the September 2003 rating decision includes a September 2009 medical statement from the Veteran's treating VA physician, in which he suggests that the in-service elevated blood pressure readings mark the onset of the Veteran's current hypertension.  This additional evidence is material to the previous denial of the Veteran's claim as it demonstrates a medical nexus between the Veteran's current diagnosed disorder and his period of service.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for entitlement to service connection for hypertension.  See Shade, 24 Vet. App. 110.  On that basis, the claim for service connection of hypertension is reopened.  38 C.F.R. § 3.156.


ORDER

New and material evidence has not been received to reopen the claim for service connection for service connection for tinea versicolor, and the claim is denied.

New and material evidence has been received to reopen the claim for service connection for service connection for hypertension, and the claim is reopened.




REMAND

Service Connection Claim 

A remand is needed to afford the Veteran a VA examination in conjunction with his claim for service connection for hypertension.  As mentioned above, the Veteran's service treatment records show that he underwent a five day blood pressure reading check in 1983, and he was assessed with "liable hypertension."  However, the in-service blood pressure readings were insufficient to establish a diagnosis of hypertension as defined by VA regulations.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  In addition, the September 2009 treating VA physician's medical statement indicates that the Veteran's hypertension was first diagnosed during his period of service.  On remand, a VA medical opinion should be obtained that addresses whether the Veteran's current hypertension had an onset during his period of service or is otherwise related to his period of service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Increased Rating and TDIU Claims 

The record reflects that the Veteran had a VA examination in November 2013.  Although neither the Veteran nor his representative has specifically asserted that the Veteran's condition has worsened since the last VA examination, the record contains additional medical and lay evidence that suggests worsening.  In this regard, the November 2013 VA examination report shows the Veteran was assessed with a Global Assessment Functioning (GAF) score of 55 and the VA examiner concluded that his disability resulted in decreased work efficiency.  It was noted that the Veteran reported that he was still working.  Since the November 2013 VA examination, the Veteran has filed a claim for TDIU as result of his psychiatric disability, and the report of a May 2015 private psychiatric evaluation shows that he was assigned a GAF score of 35 and private examiner opined that the Veteran was totally disabled as result of his disability.  On remand, the Veteran should be afforded a new VA psychiatric examination to evaluate the severity of his psychiatric disability.

As to the claim of entitlement to TDIU, the Board finds that the issue is inextricably intertwined with the claims for increased disability ratings on appeal.

Accordingly, the case is REMANDED for the following action:

1. Update the Veteran's claims file with his VA treatment records dated from November 2015 to the present.  

As the Veteran to complete any necessary release, or to provide, any current private treatment records, to include any from Goldsboro Psychiatric Clinic.

2. Thereafter, arrange for the Veteran's claims folder to be reviewed by the appropriate specialist for the purpose of preparing a medical opinion that addresses the etiology of his hypertension.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

After review of the claims file, the examiner should provide an opinion on whether it is at least as likely as not that the Veteran's hypertension had an onset during his period of service, or is otherwise related to his period of service.  In doing so, the examiner should consider whether his elevated blood pressure readings in 1983 and the finding of "liable hypertension" mark the onset of his hypertension, as well as the other medical and lay evidence of record. 

The examiner should provide a rationale for any the opinion expressed in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries mention above, the examiner should explain why it is not feasible to respond.

3. After the development in #1 has been completed, schedule the Veteran for a VA examination to evaluate his claim for an increased rating for his service-connected psychiatric disability.  The examiner should note the current severity and manifestations, to include the impact of the disability on his daily life and ability to maintain employment.

4. After completion of the above development, the Veteran's claims, including his claim for TDIU, must be readjudicated.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


